Citation Nr: 0523171	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.  
He was in Vietnam from October 1970 to April 1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The RO granted service connection for PTSD in a rating action 
in October 2002, and thereafter a 30 percent rating was 
assigned for PTSD from May 30, 2002, the date of the original 
claim.  

The rating was increased from 30 to 50 percent disabling 
effective October 30, 2003.  

Since that is not the maximum, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

And since the veteran contests the disability evaluation that 
was assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the course of the current appeal, the veteran raised 
the issue of entitlement to service connection for chronic 
irritable bowel syndrome secondary to his PTSD.  And while he 
has submitted a private medical opinion in that regard, which 
is in the file, that issue has not been fully addressed and 
is not part of the current appeal.

Also during the course of the current appeal, the RO granted 
service connection for bilateral hearing loss, and assigned a 
10 percent rating from February 28, 2003; and granted service 
connection for tinnitus, with a 10 percent rating from 
February 28, 2003.

The veteran provided testimony at a hearing held before a 
Veterans Law Judge at the RO in June 2005; a transcript is of 
record.  Additional evidence was submitted at that time and 
is of record.



FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2003); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case and other documents 
relating the pertinent regulatory provisions, has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including regulatory and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  Clinical records show that he is now 
seen by a VA psychiatrist and/or a psychologist on a regular 
basis and undergoes counseling.  

An extensive report is of record from CMK, a licensed social 
worker and care giver, dated in April 2004.   She had been 
providing counseling services to the veteran since January 
2004 to address psychological and social difficulties in 
readjustment.  He was noted to be living near the Ft. Belknap 
Indian Reservation and was employed by the Little River 
Health Clinic, where he provided building and vehicle 
maintenance support services.  She noted that he was 
overburdened by the responsibility on his job, rarely taking 
time off for himself.  He did not trust others to competently 
perform what he considered to be critical tasks, such as 
maintaining the Tribe's fleet of ambulances.  He held himself 
responsible for the ambulance malfunctions even though he had 
a crew with whom he worked.  He carried a cellular phone 
continually and rarely slept.  He was constantly preoccupied 
with what was going on around him.  This hypervigilant state 
kept him on edge with a brittle temperament, both at work and 
at home.  Even in the relative comfort of his residence, he 
would pace incessantly, checking out sounds, even routine 
ones.

He was overly involved in environmental changes such as 
weather and tracking, and seemed to take on emotional 
responsibility for suffering wherever he found it.  She 
described his problems in detail, including that he was at a 
point where he was struggling to function at all, both at 
work and in his personal life.  In general, he had become 
severely compromised due to his PTSD,.  He would like to 
retire if he could make ends meet, but did not feel this was 
possible.  She felt his GAF was at 45 from his PTSD.

Statements are of record from numerous persons associated 
with his work place stating that he is deeply impacted all of 
the time by his PTSD.

A VA examination was undertaken  in July 2004.  It was noted 
that a recent report from a psychiatrist has assigned a GAF 
of 45 as well.  And while he was employed on a full time 
basis, the PTSD had taken its toll on his work. A GAF of 55 
was felt to be appropriate.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  The Board 
is also appreciative of the testimony provided in this case 
by the veteran which gave special insights into his everyday 
life as impacted by his PTSD.   The Board is also very 
appreciative of the helpful comments provided by a number of 
persons associated with the veteran in his work at the Tribal 
medical care facility.  

The veteran continues to work, and he is to be complimented 
on his effort in that regard.  It is clear that he would 
probably like to retire, but is unable to do so at present, 
and thus cannot be considered unemployable.  

However, that his PTSD does have significant ongoing and 
practical impact on his work status is a fact with which 
everyone seems to agree, including the veteran and clinical 
evaluators.  The pending appellate issue at hand, however, is 
limited to an appropriate rating for his PTSD alone.

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  Several 
VA expert medical evaluators have described him as having 
severe PTSD symptoms.  And the Board also notes that the 
veteran's social impairment goes beyond mere "difficulty"; he 
has been shown to be almost completely socially isolated and 
inclined to avoid situations that might trigger unpleasant 
recollections.  Indeed, the Board finds that the veteran is 
unable to establish and maintain effective relationships.  
This finding can provide a basis for a 70 percent evaluation 
under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.  

The 70 percent rating herein assigned is from the date of his 
claim, May 30, 2002.

Rather, the veteran's disability picture falls somewhere 
between that contemplated by a 50 percent evaluation and the 
criteria for a 70 percent evaluation, and after resolving all 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for his service-connected 
PTSD.  To that extent, the appeal is granted.  At this time, 
he is not totally incapacitated by his PTSD and a higher 
rating is not assignable.  Should his symptoms change in the 
future, he is free to provide documentation to that effect in 
the reopening of a claim for increased compensation at that 
time.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''



ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


